Citation Nr: 1126384	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  99-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to April 1942 and from March 1945 to May 1946.  He was a prisoner of war (POW) from April 9 to April 13, 1942.  The Veteran died in August 1978.  The appellant is the Veteran's widow.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in August 2010.  The remand instructed that the RO review a  February 2009 letter from the Veteran's attorney, in which the Veteran's attorney maintained that the April 2008 medical opinion was inadequate.  The RO was then instructed to readjudicate the issue on appeal.  

In the February 2009 letter, the appellant's representative argued that the opinion was inadequate because it did not address the question of whether malaria, present four months prior to the Veteran's death aggravated pneumonia.  The Veteran's representative requested that the examination report be returned to the examiner for an addendum to address whether pneumonia was aggravated by malaria.  

The RO returned the April 2008 medical opinion to the examiner for an addendum opinion, which was completed in November 2010.  The examiner opined that the Veteran's malaria "less likely than not" aggravated by pneumonia.  The examiner  stated that the etiology of pneumonia is commonly due to a viral or bacterial organism which can resolve with or without antibiotic treatment.  The examiner stated that, if the Veteran's malaria was active four months before death, he would have presented with fever, tachycardia and tachypnea along with bruising and jaundice.  It was noted that these can mimic symptoms of active pneumonia, which includes fever and productive cough, although productive cough is necessary for making a diagnosis.  If the veteran had active malaria infection four months before service the parasitized and non parasitized red blood cells could have adhered to the small vessels and produced small infarcts, capillary leakage or organ dysfunction that could have adhered to the small vessels and produced small infarcts, capillary leakage or organ dysfunction that could have lead to ARDS of the lung if complications were severe.  This is different from the etiology and presentation of pneumonia where a bacterial or viral organism should be present and cough, fever and shortness of breath is caused by tissue inflammation rather than capillary leakage present in ARDS.  Since the lung complication of malaria is not infectious in nature, his pneumonia was less likely as not aggravated by the malaria at that time if it was presumed to have been present.  

In March 2011, the appellant's attorney submitted a letter in response to the SSOC.  The appellant's attorney stated that the November 2010 medical opinion is inadequate for rating purposes.  The appellant's attorney raised two points regarding the opinion.  First, the appellant's attorney noted that the medical opinion does not list the medical provider who authored the opinion, and therefore, there is nothing to suggest the credentials or background of the author.  The Board notes that an electronic mail communication in the claims file indicates that the physician who provided the November 2010 opinion is a medical doctor who specializes in internal and pulmonary medicine.  
 
Second, the attorney also noted that the opinion did not include sufficient rationale for the conclusion that malaria did not aggravate the Veteran's pneumonia.  Specifically, the attorney pointed out that the examiner stated that the Veteran had a malaria infection for four months prior to death and then stated that malaria did not aggravate pneumonia because it was not infectious in nature.  The appellant's attorney argued that the opinion is contradictory, as " it is not clear how an infection is not infectious in nature." 

The Board finds that a remand is necessary in order to obtain clarification of the examiner's opinion.  The examiner should be requested to provide an addendum to the November 2010 opinion.  

The claims file does not contain a complete copy of the November 30, 2010 addendum opinion.  Accordingly, the AMC/ RO should associate the entire November 30, 2010 addendum report with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the November 30, 2010 VA addendum report with the claims file.

2.  Return the claims file to the examiner who provided the November 2010 addendum opinion.  The examiner should address whether it is at least as likely as not (50 percent of greater likelihood) that malaria, if present four months prior to the Veteran's death, aggravated pneumonia.  

The examiner should explain the statement in the November 2010 addendum that malaria could not have aggravated pneumonia because it was not infectious in nature.  The examiner should discuss any pertinent medical evidence and any relevant evidence in the claims file.  

3.  If the physician who provided the November 2010 examination is not available to provide an addendum, the AMC/ RO should obtain a new VA examination by an appropriate physician.  

The claims file should be provided for the examiner's review in conjunction with the examination, and the examination should indicate that the file was reviewed.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that malaria, if assumed to be present four months prior to the Veteran's death aggravated the Veteran's pneumonia.  The examiner should provide a detailed rationale for the opinion.   

3.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the claim remains denied, the appellant and her attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



